Citation Nr: 0623934	
Decision Date: 08/09/06    Archive Date: 08/18/06	

DOCKET NO.  04-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

REMAND

The veteran served on active duty from August 1966 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran claims he has PTSD caused by two inservice 
stressors:  (1) the death of Seaman [redacted]; and (2) 
harassment on the basis of racial discrimination.  He has 
provided written statements and sworn testimony about both 
stressors.  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The regulations governing claims for PTSD require that the 
claimed inservice stressor be supported by credible evidence.  
38 C.F.R. § 3.304(f) (2005).  

To assist the veteran in obtaining credible supporting 
evidence that the claimed inservice stressor occurred, VA can 
obtain military records through the U.S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the United States Armed Services Center for Unit Records 
Research (USASCURR), provided the information in the claimed 
stressors is detailed enough.  The RO determined that the 
details in the veteran's written statements were not 
sufficient to warrant research through the JSRRC.  In 
April 2005, however, the veteran testified about both 
stressor events with additional details that had not 
previously been provided to the RO.  

With respect to the death of [redacted], the RO had 
previously sought corroborating evidence by searching an 
unidentified source for the seaman's name on a casualty list.  
But at the hearing, the veteran testified that Seaman [redacted] 
died between June and August of 1969.  The veteran also 
clarified that at the time of his death, Seaman [redacted] had 
been brought up from the brig for some exercise when he 
jumped overboard from the U.S.S. Oriskany.  A helicopter was 
dispatched to try to rescue him, but he could not be 
recovered.  His body was found three or four days later.  A 
search should be made of the ship's records for the period 
from June through August 1969 for crew members of the U.S.S. 
Oriskany who died from going overboard and for rescue 
operations during that period to recover a seaman who had 
gone overboard.  

As for the racial discrimination and harassment claimed by 
the veteran, he testified that shortly before his discharge 
in July of 1970, a discharge board was convened to examine 
whether his rank had been inappropriately lowered because of 
his race.  The veteran testified that when the ship was 
stationed at Alameda, he went to a legal office there about 
his upcoming discharge board.  His attorney later flew from 
Alameda to the Philippines, where the actual discharge board 
took place.  Although the RO had obtained some of the 
veteran's personnel records, and those records show several 
disciplinary actions, there are no documents in those records 
pertaining to a discharge board.  Further development is 
necessary to try to obtain the complete record, to include 
transcripts and exhibits, of that administrative hearing.  
The time of the hearing might be ascertainable by examining 
the movement of the U.S.S. Oriskany in June and July 1970.  

To assist the veteran in obtaining credible supporting 
evidence that the claimed inservice stressors occurred, 
further development is necessary.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following actions:  

1.  Request the veteran's entire 
personnel file from the National 
Personnel Records Center and identify 
that in particular, all administrative 
hearing records, transcripts, and 
exhibits are requested.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.  

2.  Attempt to verify the occurrence of 
the claimed stressors with the JSRRC.  
The JSRRC should be requested to conduct 
a search of all the available and 
appropriate sources, and provide any 
pertinent information, including unit 
histories and morning reports for the 
veteran's unit of assignment (U.S.S. 
Oriskany), which might corroborate the 
claimed stressors.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.  

3.  Thereafter, if, and only if, one of 
the claimed stressors is verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
such review.   

The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
examiner should further be instructed 
that only those events may be considered 
for the purpose of determining whether 
inservice stressors were sufficient to 
have caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
both the inservice stressors and the 
current symptomatology.  The diagnosis 
should conform to the DSM-IV.  For each 
opinion, complete rationale should be 
provided.  

4.  Then, readjudicate the veteran's 
claim.  If the claim remains denied, 
issue a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims 
file should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



